
	

113 HR 4196 IH: Seniors’ Fairness Act of 2014
U.S. House of Representatives
2014-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4196
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2014
			Mr. Johnson of Ohio introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Patient Protection and Affordable Care Act to eliminate Exchange cost-sharing
			 subsidies, to amend title XVIII of the Social Security Act to create a
			 Medicare Advantage Improvement Fund, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Seniors’ Fairness Act of 2014.
		2.Creating Medicare Advantage Improvement FundSection 1859 of the Social Security Act (42 U.S.C. 1395w–28) is amended by adding at the end the
			 following new subsection:
			
				(h)Medicare Advantage Improvement Fund
					(1)EstablishmentThe Secretary shall establish under this title a Medicare Advantage Improvement Fund (in this
			 subsection referred to as the Fund) which shall be available to make improvements under the Medicare Advantage program under this
			 part, including by—
						(A)preventing cost-sharing increases and the loss of benefits to individuals enrolled in MA plans; and
						(B)ensuring individuals enrolled in MA plans can access a high-quality network of providers.
						(2)Funding
						(A)In generalThere shall be available to the Fund, for expenditures from the Fund during the period of fiscal
			 years 2014 through 2023, $150,000,000,000.
						(B)Funding limitationAmounts in the Fund shall be available to the Secretary only pursuant to an appropriations Act.
						.
		3.Eliminating Exchange cost-sharing subsidies under PPACA
			(a)In generalSection 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071) is amended by
			 adding at the end the following new subsection:
				
					(g)Termination of reduced cost-Sharing beginning in plan year 2015The provisions of this section shall not apply with respect to plan years after plan year 2014..
			(b)Conforming amendments
				(1)Fair Labor Standards Act of 1938Section 18B(a)(2) of the Fair Labor Standards Act of 1938 (29 U.S.C. 218b(a)(2)) is amended—
					(A)by striking 1986 and and inserting 1986 and, in the case of plan year 2014,; and
					(B)by inserting a comma after Care Act.
					(2)MedicaidSection 1943(b)(1)(C) of the Social Security Act (42 U.S.C. 1396w–3(b)(1)(C)) is amended by
			 inserting (for plan years in which the provisions of such section apply) after section 1402 of the Patient Protection and Affordable Care Act.
				
